 TIMES-HERALD, INC.439Times-Herald, Inc. and San Francisco-Oakland News-paper Guild, Local 52, The Newspaper Guild, AFL-CIO. Case 20-CA- 12017January 30, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNIN(; ANI) MEMBERS JENKINSANI) TRUESDAIt.!The Board's Decision and Order in this case issuedAugust 25, 1978 (237 NLRB 922). Inadvertently, itadopted the Order of the Administrative Law Judge"to furnish upon request, the amount of compensa-tion paid to each one of the columnists" for produc-ing specific by-lined columns in its newspapers dur-ing a 3-month period in 1976. The Board's intent.however, was not to require that the information befurnished on a per-column or per-individual basis.Rather, as noted in Brown Newspaper Publishing (o.,inc., 238 NLRB 1334, footnote 1 (1978), the intentwas to conform the remedy to that in the Amphlettcase (237 NLRB 955 (1978)), thus requiring onlythat Respondent furnish the "portion" of its editorialbudget expended for nonunit columnists, rather thanthe amount of compensation paid to each such col-umnist.The Guild, by mailgram, requested clarification ofthe remedial orders in these cases as well as a fourthrelated case.' It later filed a memorandum in supportof motion for clarification and/or correction ofBoard's remedy, dated October 12, urging that"only" if the data as to pay are tied to "specific unitsof non-unit work" will the Union have meaningfuland comparable data to assist it in negotiating foreditorial employees within the bargaining unit. Wedisagree, for the reasons expressed below.In the meantime. Respondent Times-Herald, Inc..filed a Motion (dated October 2) for Reconsiderationof the Board Decision, urging the Board to dismissthe complaint and reverse its Order dated August 25.In its motion Respondent again asserts that North-west Publications, Inc., 211 NLRB 464 (1974), reliedon by the Administrative Law Judge and the Board,Press Democrat Publishing (,nmpan,. 237 NLRB 1335 (1978).Directing attention specifically to the 4mphrt case, counsel for Re-spondent, by letter of October 19 to the Office of the Executise Secretar.took issue with the (;uild's contention concerning the character of colum-nists' work as a "direct substitute" for unit work urged the impossihilit ofcomparing the two. partly for lack of an, record as to hours spent bh non-unit writers: and concluded: "the total of such pas is also just as mean-ingless." In response. the Guild by letter of October 23 to the fxecutlieSecretar's office referring to all four cases reurged the "direct suhbsli-tute" argument. reasoning that the Emploser can have its editorial work(though not its advertising work) prepared either bh correspondents or unitemployees "inch for inch." In conclusion. it urged the need to tie wage datato "work actualIy performed h correspondent' " ((opies of these two letters were directed to, the other parties 240 NLRB No. 56is inapposite. Thus, Respondent has not presentedanything not already considered by the Board. andwe hereby deny its motion for reconsideration.With respect to clarification, we hereby delete thesentence that immediately follows the designation offootnote 5 in our prior Decision and Order and sub-stitute the following sentence:"Consistent with the court's approach in GeneralElectric [General Electric Co. v N. L.R.B., 466 F.2d1177. 1185 (6th ('ir. 1972)1. we do not think it appro-priate to specify the amounts paid to designated indi-viduals for specific columns."Immediately thereafter, we add the following com-ment:"We are mindful of the fact that the court in Gen-eral Electric granted the Union the right to wage datasecured by GE from other area employers, whichdata was correlated to specific jobs. We are alsoaware that the confidentiality of the names of em-ployers furnishing the data to GE was involved, andthat the court showed some concern for protectingthe confidentiality of information furnished by em-ployers at least in future situations. Consistentwith that concern we here think it proper to limit theinformation to be supplied by Respondent to the g-gregate sum expended for nonunit editorial work fur-nished by these nonunit columnists. Thus, amountspaid individual nonunit writers will remain confiden-tial as between this employer and said writers. TheGuild contends that the Board has misconstrued thetestimony of its representative Cuthbertson in .4m-phlett, supra, the last of the four related cases to beheard, wherein he clearly referred to the Union's in-terest in "how big a piece of pie" out of the editorialbudget (less wire services and syndicated columns)nonbargaining unit people were taking. It would ap-pear that the Guild wishes to ignore the fact that thistestimony was, in effect, an alternative request. TheGuild does not explain in what way the Board misin-terprets the testimony, nor does it explain why, withthe published product readily accessible, the Guildwould not find useful the information to be suppliedpursuant to the Board's decision, to wit, the "por-tion" of the pertinent editorial budget expended fornonunit work. To clarify any ambiguity, we furtherdefine the word "portion." as used in our Order inAmphlett, as the aggregate dollar amount expended for nonunit contributions of editorial product.By this supplemental decision, and the correctiveOrder issued this day in Press Democrat Publi.shingConpany, Inc., the Board has clarified the meaningApparentls the Guild construes portiorn as defined In the Order of thecompa;llon lead case of -41lmphlc as if portion hterall\ mcrint a percentage(uthbertson did. it one pint. use the ord percenlage." hut that term isohvilouslN meaningless when the editorlll hudget. as such. has notl beendisclosed. We deem his use of the word percnt.lge inprecilse and inco nsis-tent with the tenor f his testimonsTIMES-HERALD, INC. 439 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDof its remedies to conform to its intent, consistentwith the fourth related case, Brown Newspaper Pub-lishing Co., Inc., 238 NLRB 1334, issued September29, 1978. Accordingly, the Union's motion of Sep-tember 12, requesting that the original Orders of theAdministrative Law Judge in the Times-Herald,Press-Democrat, and Brown cases be adopted un-changed, is hereby denied. Accordingly, we herebysubstitute the following for our original Order of Au-gust 25, 1978.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Times-Herald, Inc., Vallejo. California, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with SanFrancisco-Oakland Newspaper Guild, Local 52, TheNewspaper Guild, AFL CIO, by refusing, upon re-quest, to supply relevant information needed by saidUnion to represent the employees in the unit herein.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights guaranteed in Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Furnish, upon request, to San Francisco-Oak-land Newspaper Guild, Local 52, The NewspaperGuild, AFL CIO, information as to the aggregatedollar amount of Respondent's editorial budget ex-pended for production of the columns entitled"Where It's At," "Navy Notes," "Pages From thePast," "Travis Scene," and "American Canyon,"which were published in the Vallejo Times-Heraldand/or the Vallejo News-Chronicle from May 1976through July 1976.(b) Post at its office and place of business, wherenotices to employees represented by the aforesaidUnion in the bargaining unit herein above are cus-tomarily posted by Respondent, copies of the at-tached notice marked "Appendix." 4 Copies of saidnotice, on forms provided by the Regional Directorfor Region 20, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees employed in the appropriate bargaining unitare customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other mate-rial.(c) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.4 In the event that this Order is enforced by a judgment of a United States('ourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNoTlI(E To EMPLOYEESPOsiED) BY ORDER OF HENATIONAL LABOR RELAIIONS BOARDAn Agency of the United States GovernmentWE WIl.L NOT refuse to bargain collectivelywith the aforesaid Union by refusing, upon re-quest, to supply relevant information needed bysaid Union in representing the editorial depart-ment employees it represents employed by us atthe Vallejo Times-Herald and the Vallejo News-Chronicle.WE WILL NoI in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights guaranteed in Sec-tion 7 of the Act.WE WILL, upon request, furnish San Francisco-Oakland Newspaper Guild, Local 52, TheNewspaper Guild, AFL-CIO, information as tothe aggregate dollar amount of our editorialbudget expended for production of the columnsentitled "Where It's At," "Navy Notes," "PagesFrom the Past," "Travis Scene," and "AmericanCanyon," which were published in the VallejoTimes-Herald and/or the Vallejo News-Chron-icle from May 1976 through July 1976.TIMEs-HERALD. IN(.